42 N.Y.2d 1018 (1977)
MGD Graphic Systems, Inc., Respondent,
v.
New York Press Publishing Co., Inc., Appellant.
Court of Appeals of the State of New York.
Submitted September 1, 1977.
Decided October 4, 1977.
Joel L. Cohen and Arthur N. Field for appellant.
Edward F. Hayes, III, Paul J. Pennoyer, Jr., and William E. Walter for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (52 AD2d 815). Question certified answered in the affirmative.